Citation Nr: 0527130	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  00-20 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for recurrent, bony ankylosis of the right mandibular 
joint, status post costochondral autograft, prior to February 
20, 2002.

2.  Entitlement to a disability rating in excess of 30 
percent for recurrent, bony ankylosis of the right mandibular 
joint, status post costochondral autograft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to March 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran an 
increased disability rating in excess of 10 percent for his 
service-connected recurrent, bony ankylosis of the right 
mandibular joint, status post costochondral autograft (right 
TMJ ankylosis).  A Notice of Disagreement was received in May 
2000.  A Statement of the Case was issued in May 2000.  A 
timely appeal was received in September 2000.  In an August 
2002 rating decision, the RO granted the veteran an increased 
disability rating to 30 percent effective February 20, 2002.  
Since that decision did not grant the maximum benefit under 
the law, the veteran's claim remains in controversy.  See AB 
v. Brown, 6 Vet. App. 3, 38 (1992).

The veteran appeared and testified at a videoconference 
hearing before the undersigned Veterans Law Judge in October 
2003.  In February 2004, the Board remanded the veteran's 
claim to the Appeals Management Center (AMC) for further 
development.  The AMC issued a Supplemental Statement of the 
Case in March 2005.

The Board notes that, in his claim filed in August 1999, the 
veteran claimed that he has had problems with the left side 
of his chest where a portion of a rib was taken to 
reconstruct his jawbone during the April 1987 surgery.  In 
addition, the veteran claimed that he suffers from sinus 
problems and high blood pressure due to his service-connected 
right TMJ ankylosis .  These issues have also not been 
addressed by the RO and are referred for the appropriate 
process.


FINDING OF FACT

Throughout the appeal period, the veteran's service connected 
right TMJ ankylosis may be considered to be productive of an 
inter-incisal range of motion from 11 to 20 mm.   


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, but no 
higher, prior to February 20, 2002, for recurrent, bony 
ankylosis of the right mandibular joint, status post 
costochondral autograft, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 9905 (2004).

2.  The criteria for a disability rating in excess of 30 
percent for recurrent, bony ankylosis of the right mandibular 
joint, status post costochondral autograft, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Code 9905 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2004).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, written VCAA notice was provided to the 
veteran in June 2003, subsequent to the initial AOJ decision.  
(The Board notes that a VCAA notice letter was sent to the 
veteran in April 2001, but this letter is insufficient in 
this case because it relates to a service connection claim, 
and the veteran's claim is for an increased rating.)  
Additional VCAA notice was sent to the veteran by the AMC in 
March 2004.  (Like the April 2001 letter, the Board finds 
this letter to be inadequate as to what the evidence must 
show because it sets forth the elements of a claim for an 
earlier effective date, which is not at issue here.)  Where, 
as here, notice was not provided prior to the initial AOJ 
decision, the veteran has the right to VCAA content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claim for an increased rating was filed in August 
1999, before the enactment of the VCAA.  In June 2003, the RO 
notified the veteran of the first, second and third Pelegrini 
II requirements.  In October 2003, the Board remanded the 
veteran's claim to the AMC for further development.  In March 
2004, the AMC notified the veteran by letter of the fourth 
element required by the Pelegrini II Court.  As stated above, 
this letter is deficient in that it provides the wrong 
information as to the first requirement.  The Board finds 
that this deficiency, however, does not negate the notice 
that the veteran should provide any information in his 
possession.  In addition, by means of the rating decisions, 
Statement of the Case and Supplemental Statements of the 
Case, the veteran was advised of the specific reasons why 
this particular claim was denied, and the information and 
evidence needed to substantiate the claim. 

He also was provided the text of the relevant regulation 
implementing the VCAA, and told it was his responsibility to 
support the claim with appropriate evidence.  The veteran 
failed to respond to any of the VCAA letters (adequate or 
not).  The Board infers from the veteran's consistent lack of 
response that he has no additional evidence to provide VA in 
support of his claim.  Thus, the Board considers the VCAA 
notice requirements met, and any error as to the timing of 
the notice to be harmless.
	
With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  In his 
initial claim for an increased rating, the veteran stated 
that he received treatment from the VA Medical Center in 
Charlottesville, South Carolina.  A request for treatment 
records from August 1, 1998 to the present, however, resulted 
in a "no records" response from that facility.  The Board 
notes that records prior to August 1998 are not relevant to 
the inquiry of whether the veteran's service-connected 
disability has worsened, and, therefore, the RO's failure to 
request earlier records is not a violation of the duty to 
assist.  See 38 C.F.R. § 3.400(o)(2) (2004).  The veteran has 
not indicated that he has received any recent treatment from 
another VA treatment facility or from any private medical 
care provider.  The veteran was notified in the rating 
decisions, Statement of the Case and Supplemental Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decision.  He has not identified 
any additional evidence that has not been obtained.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2005).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
January 2000, July 2002 and March 2004.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected TMJ 
ankylosis since he was last examined.  The veteran has not 
reported receiving any recent treatment, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.  


III.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 a (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

The veteran was service connected for his right TMJ ankylosis 
by rating decision dated in August 1991, which initially 
evaluated his disability as 10 percent disabling under 
Diagnostic Code 9905.  For limitation of motion of the 
temporomandibular articulation, a 40 percent rating is 
assignable for inter-incisal range of 0 to 10 mm.  If the 
inter-incisal range is 11 to 20 mm, a 30 percent evaluation 
is warranted.  For an inter-incisal range of 21 to 30 mm, a 
20 percent rating is to be assigned.  A 10 percent evaluation 
is warranted for inter-incisal motion of 31 to 40 mm.  If the 
range of lateral excursion is limited to 0 to 4 mm, a 10 
percent rating is for assignment.  Ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (2004).   

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2004).  



Greater than 10 Percent Prior to February 20, 2002

After considering all the evidence and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran is entitled to an increased disability 
rating of 30 percent for the period prior to February 20, 
2002.  A review of the history of the veteran's disability is 
enlightening.  

The veteran entered service in September 1986.  Thereafter, 
he was diagnosed to have ankylosis of the right 
temporomandibular joint (TMJ).  In April 1987, the veteran 
underwent surgery on his right TMJ.  The surgery consisted of 
a right TMJ chondylectomy and costochondral graft.  
Basically, the surgeons harvested segments of the left fifth 
rib and some cartilage and grafted them at the location of 
the right TMJ condyle that was excised in an attempt to 
rebuild the right TMJ.  That surgery did not correct the 
veteran's problems, and he underwent a second surgery in 
April 1988, at which time a coronoidectomy and a second 
condylectomy were performed.  When that did not correct the 
problem, the veteran underwent a right TMJ arthrotomy with 
ostectomy of the exuberant bony overgrowth to the right TMJ 
with a subcondylar, coronoid and glenoid osteotomy, and joint 
reconstruction utilizing a Kent condylar and glenoid fossa 
prosthesis in October 1989.  The veteran was discharged from 
service in March 1990.

The veteran was service connected for ankylosis of the right 
TMJ in August 1991.  His disability was evaluated as 10 
percent disabling.  The evaluation was based upon the 
hospitalization report from October 1989 to November 1989 
because the veteran failed to appear for a scheduled VA 
examination.  The hospitalization report showed that upon his 
release from the hospital he had TMJ articulation opening to 
35 mm, which is consistent with a 10 percent evaluation under 
Diagnostic Code 9905.

In May 1996, the veteran was found to have an infection in 
the right TMJ due to the prosthesis, and he underwent a 
fourth surgery on that joint.  At this surgery, the 
prosthesis was removed and resection of the right TMJ fossa 
was performed.  The veteran's right TMJ was not 
reconstructed.  Rather a maxillomandibular fixation was 
performed.  There is no notation in the treatment records of 
what the veteran's right TMJ articulation was subsequent to 
this surgery.

The veteran filed a claim for an increased disability rating 
in August 1999.  This is the claim out of which this appeal 
arose.  He underwent a VA examination in January 2000.  The 
veteran's surgical history was noted.  On physical 
examination, the examiner found that the veteran had a 
somewhat inflamed and scarred area of the right condylar 
region with two-fingerbreadth opening movement without 
deviation.  The examiner's impression was a significant 
surgical history (i.e., two failed prosthesis, namely one rib 
graft and metal prosthetic collar graft) and then removal of 
the collar graft with no subsequent replacement.  He opined, 
however, that the veteran did have reasonably decent function 
at that time.

In February 2004, the Board remanded the veteran's claim for 
an increased rating for the purpose of obtaining a 
clarification from the VA examiner as to what he meant by 
two-fingerbreadth opening, as the rating criteria requires a 
specific measurement in millimeters.  The veteran was 
rescheduled for a new examination, and the RO specifically 
requested that the examiner provide the instructed 
clarification.  The veteran was reexamined in March 2004.  
The examiner, however, failed to provide the requested 
clarification of his findings at the January 2000 
examination.  Instead of returning the file to the examiner, 
the RO interpreted the VA examiner's January 2000 examination 
findings to mean 30 mm of opening and denied the veteran's 
claim for an increased rating.  In making its determination, 
the RO, without citation to any authority, stated that the 
measured breadth of two female fingers was 30 mm., and since 
the examiner was male, his two-fingerbreadth would be 
greater.  

The Board finds that the more reasonable assessment of the 
medical evidence is that the articulation of the veteran's 
right TMJ prior to February 2002, is more likely the same or 
similar to the subsequent VA examination findings.  The 
subsequent VA examinations in July 2002 and March 2004 show 
that the veteran had limitation of articulation of the right 
TMJ of 15 to 17 mm., consistent with a 30 percent evaluation.  
As previously mentioned, earlier evidence showed findings 
consistent with a 10 percent evaluation.  Presumably, when 
the veteran brought his current claim, he considered the 
problem to have worsened, and when VA eventually evaluated 
the condition in an objective way, the evidence confirmed 
this worsening.   

Therefore, resolving reasonable doubt in favor of the 
veteran, the Board finds that the disability picture for his 
right TMJ ankylosis is more consistent with a 30 percent 
disability rating under Diagnostic 9905, for the appeal 
period prior to February 2002.  The reasons the veteran is 
not entitled to a higher rating are discussed below.

Higher Than 30 Percent

As discussed above, at the January 2000 examination, the 
examiner found that the veteran had a limitation of opening 
of two fingerbreadths but that he had reasonably decent 
functioning at that time.  At the July 2002 examination, the 
veteran was measured to have 15 to 17 mm of opening.  The 
examiner stated that this is rather severe in its 
constrictive nature.  Deviation would not occur because there 
was no condylar apparatus on the right side.  The examiner 
opined that the veteran is severely debilitated at the upper 
mandibular joint.  At the March 2004 examination, the 
veteran's jaw opening was measured to be 15 mm.  He was noted 
to possibly have one deviation to the right upon opening.  He 
had limitation in his ability to masticate foodstuffs, but he 
is reasonably functional masticatory-wise.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against a rating higher than 
30 percent.  An opening of 15 to 17 mm is consistent with a 
30 percent disability rating under Diagnostic Code 9905.  As 
for functional impairment, the only evidence is that the 
veteran has some limitation in his ability to masticate 
foodstuffs.  The examiner stated, however, that he is 
reasonably functional masticatory-wise.  There is no evidence 
of excess or weakened movement, excess fatigability, 
incoordination or pain on movement.  In fact, the veteran 
testified at his hearing that the right TMJ becomes painful 
on inactivity, and that movement alleviates the pain.  The 
Board finds therefore that the overall disability picture 
more closely reflects a 30 percent disability.  The veteran 
is not entitled to a higher disability rating of 40 percent 
under Diagnostic Code 9905 unless there is limitation of the 
inter-incisal range from 0 to 10 mm.

The Board has also considered other applicable diagnostic 
codes in rating the veteran's right TMJ ankylosis.  Only 
diagnostic codes 9901, 9902 and 9906 afford a rating higher 
than 30 percent.  Diagnostic code 9901 is not applicable 
because the evidence does not show complete loss of the 
mandible between angles.  38 C.F.R. § 4.150, Diagnostic Code 
9901 (2004).  Diagnostic Code 9902 is also not applicable 
because, although there is involvement of the 
temporomandibular articulation, the evidence does not show 
that the veteran has loss of approximately one-half of the 
mandible.  38 C.F.R. § 4.150, Diagnostic Code 9902 (2004).  
Finally Diagnostic Code 9906 would not provide a higher 
evaluation because there is only unilateral involvement not 
bilateral. 38 C.F.R. § 4.150, Diagnostic Code 9906 (2004).


ORDER

Entitlement to a disability rating of 30 percent, but no 
higher, prior to February 20, 2002, for recurrent, bony 
ankylosis of the right mandibular joint, status post 
costochondral autograft, is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for recurrent, bony ankylosis of the right mandibular joint, 
status post costochondral autograft, is denied.


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


